 

 

 

 

 

 

 

 

 

Case 5:19-cv-01326 Document1-1 Filed 11/12/19 Page 1 of 1

JS 44 (Rev. 06/17)

TY. (a) PLAINTIFFS
Rosana Walther

(b) County of Residence of First Listed Plaintiff Bexar

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Desi I. Martinez, Mark Anthony Acuna, Martinez & Associates, PLLC,

2828 Goliad Road, Suite 125, San Antonio, Texas 78223, P
210-359-8250, F 210-359-8255.

DEFENDANTS

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

Cook County

Allstate Fire and Casualty Insurance Company

(IN U.S. PLAINTIFF CASES ONLY}

TIN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Robert E. Valdez, Valdez and Trevino, Attorneys at Law, PC, 8023
Vantage Drive, Suite 700, San Antonio, Texas 78230, P
210-598-8686; F 210-598-8797.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1 US. Government

Plaintiff

OM 2 U.S. Government
Defendant

   

IV. NATURE OF SUIT (Place an x" in ©

3 Federal Question
(U.S. Government Not a Party)

&4 Diversity
(Indicate Citizenship of Parties in Item IT])

ne Box Only)

 

(For Diversity Cases Only)

ILL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant}

PTF DEF PIF DEF
Citizen of This State Xi O 1 Incorporated or Principal Place O4 a4
of Business In This State
Citizen of Another State O 2 (4 2 Incorporated and Principal Place a5 &s
of Business In Another State
Citizen or Subject ofa O3 QO 3 Foreign Nation o6 6

Foreign Country

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

[> PORFEITURE/PENALTY.

O 625 Drug Related Seizure
of Property 21 USC 881
0 690 Other

 

2 LABORS ss

 

Te BANKRUPTCY.

C1 422 Appeal 28 USC 158
C423 Withdrawal
28 USC 157

 

 

O 820 Copyrights

O 830 Patent

CF 835 Patent - Abbreviated
New Drug Application

(1 840 Trademark

ob SOCIAL SECURITY.

°PROPERTY RIGHTS.

 

 

 

 

 

 

De CONTRACT oes US SOS TORTS Vers
2% 110 Insurance PERSONAL INJURY PERSONAL INJURY
OG 120 Marine 0 310 Airplane 1 365 Personal Injury -
OF 130 Miller Act O 315 Airplane Product Product Liability
0) 140 Negotiable Instrument Liability O 367 Health Care/
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
CF 151 Medicare Act C1 330 Federal Employers’ Product Liability
(7 152 Recovery of Defaulted Liability [ 368 Asbestos Personal
Student Loans C1 340 Marine tnjury Product
(Excludes Veterans) 0) 345 Marine Product Liability
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits 1 350 Motor Vehicle OG 370 Other Fraud
€F 160 Stockholders’ Suits 1 355 Motor Vehicle CF 371 Truth in Lending
( 190 Other Contract Product Liability OF 380 Other Personal
O 195 Contract Product Liability | (1 360 Other Personal Property Damage
M7 196 Franchise Inj 0 385 Property Damage
0 362 Personal Injury - Product Liability
Medical Malpractice
[ oo REAL PROPERTY: | CIVIL RIGHTS). |) PRISONER PETITIONS
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus:
220 Foreclosure O 441 Voting 0 463 Alien Detainee
230 Rent Lease & Ejectment (1 442 Employment CF 510 Motions to Vacate
OF 240 Torts to Land 0 443 Housing/ Sentence
OF 245 Tort Product Liability Accommodations Ff 530 General
O 290 All Other Real Property (7 445 Amer. w/Disabilities -| [1 535 Death Penalty
Employment Other:
[1 446 Amer. w/Disabilities -] 1 540 Mandamus & Other
Other 11 550 Civil Rights
C448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

1 740 Railway Labor Act

O 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

CF 791 Employee Retirement
Income Security Act

 

©) 462 Naturalization Application
0 465 Other Immigration
Actions

( 861 HIA (13958)

O 862 Black Lung (923)

C1 863 DIWC/DIWW (405(2))
(1 864 SSID Title XVI

OF 865 RSI (405(g))

 

 

“FEDERAL TAX SUITS

OF 870 Taxes (U.S. Plaintiff
or Defendant)

Of 871 IRS—Third Party
26 USC 7609

 

   

_| OTHER STATUTES

O 375 False Claims Act

1 376 Qui Tam (31 USC
3729(a))

{7 400 State Reapportionment

(1 410 Antitrust

© 430 Banks and Banking

1 450 Commerce

1 460 Deportation

01 470 Racketeer Influenced and
Corrupt Organizations

(1 480 Consumer Credit

0) 490 Cable/Sat TV

C1 850 Securities/Commodities/
Exchange

C 890 Other Statutory Actions

O 891 Agricultural Acts

() 893 Environmental Matters

(1 895 Freedom of Information
Act

1 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

C1 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

O11 Original PX2 Removed from O 3. Remanded from 4 Reinstated or © 5 Transferred from © 6 Multidistrict O18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
18 U.S.C. Section 1441 and 1446

Brief description of cause: . . . . ;
alleges contractual and extra-contractual causes of action based on a claim for underinsured motorist benefits.

 

 

 

 

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 100,000.00 JURY DEMAND: Ya Yes  (CINo
VIL RELATED CASE(S) 5
instructi ‘
IF ANY (See msiructions): Gp DOCKET NUMBER
DATE Zig TURE OF ATTQQRNEY OF RECORD
11/12/2019 ALige /
FOR OFFICE USE ONLY . O
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
